Decided June 15, 1932.
Be it remembered that on February 27, 1929, this court made an order suspending A.A. Grorud "from his office as an attorney and counselor at law in this state for a period of one year," and provided "that he shall not be restored to that privilege until he shall have presented to this court a satisfactory showing that he is a fit and proper person to practice before the courts of this state." (In re Grorud, 84 Mont. 221, 275 P. 1098.) *Page 590 
On the second day of June, 1932, Mr. Grorud filed in this court his petition for reinstatement to the privileges of attorney and counselor at law in the state of Montana. Thereupon this court directed that the clerk of the supreme court give notice to the following effect: That A.A. Grorud had made application to be restored to his former status as an attorney and counselor at law in this state and had presented a showing in that behalf; that the court would on June 15, 1932, at 10 A.M., consider any objections that might be filed in writing with the clerk of this court on or before the time above fixed, and directed that the same be published in a newspaper at Polson, Montana, and a newspaper at Helena, Montana; and it appearing that such publication was made and that no objections have been filed to the reinstatement of Mr. Grorud, the court proceeded to consider the said application.
The application is supported by numerous letters signed by Senators of the United States, a Representative in the Congress of the United States, and the Executive Secretary of the American Indian Defense Association, all of whom speak of Mr. Grorud in high terms and commend him for reinstatement.
Mr. Grorud himself states that ever since the date of the order he has endeavored to conduct himself as a law-abiding, honorable and reputable citizen; that he has not been guilty of any infractions of the laws of the United States or of the state of Montana, and that if restored to the privileges of an attorney and counselor in this state he will at all times in the future endeavor to so conduct himself that he will merit the confidence conferred and imposed by such authority; that he will endeavor by precept and example to show that he is a fit and proper person to practice before the courts of this state, and that he will by all legitimate means seek to uphold the dignity and honor of the legal profession in Montana and elsewhere.
The premises considered, it is now ordered that the applicant, A.A. Grorud, be and he is hereby restored to all of the rights and privileges of an attorney and counselor at law in the state of Montana. *Page 591